United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  August 13, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-60650
                          Summary Calendar


ROQUE ARANDA-TERCERO,

                                    Petitioner,

versus

ALBERTO R. GONZALES, U. S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A27 116 578
                        --------------------

Before WIENER, GARZA, and BENAVIDES, Circuit Judges,

PER CURIAM:*

     Roque Aranda-Tercero (Aranda), a native and citizen of Mexico,

petitions for review of the Board of Immigration Appeals’ (BIA)

decision dismissing Aranda’s appeal from the immigration judge’s

denial of his motion to reopen.   Aranda argues that the BIA abused

its discretion by dismissing his motion to reopen as untimely.

     For an alien whose order of deportation became final before

March 22, 1999, a motion to reopen for the purpose of seeking

protection under the Convention Against Torture (CAT) “shall not be

granted” unless the motion to reopen was filed by June 21, 1999.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-60650
                                 -2-

8 C.F.R. 208.18(b)(2)(i).    Aranda was ordered deported in April

1993.    The motion to reopen at issue in this matter was filed in

January 2005.     The BIA thus did not abuse its discretion in

dismissing Aranda’s appeal to the extent that he sought reopening

under § 208.18(b)(2).   To the extent that Aranda argues that the

BIA should have exercised its sua sponte authority to reopen his

removal proceedings, we lack jurisdiction to review that decision.

See Enriquez-Alvarado v. Ashcroft, 371 F.3d 246, 248-50 (5th Cir.

2004).

     Aranda’s PETITION FOR REVIEW is DENIED. All other OUTSTANDING

MOTIONS are also DENIED.